OPINION.
Love:
By section 216 (c) of the Revenue Acts of 1921 and 1924, it is provided that in computing the normal tax a single person shall be allowed a personal exemption of $1,000 and the head of a family shall be allowed an exemption of $2,500, except that the Revenue Act. of 1921 restricts this exemption to $2,000 where the net income is in excess of $5,000.
The petitioner takes the position that during the years 1923 and 1924 he was the head of a family and is entitled to the exemption of *450$2,000 and $2,500 for the respective years. The respondent contends that the petitioner is entitled only to the exemption of $1,000 provided in the case of a single person.
We have heretofore had occasion to pass upon the question involved in this proceeding in Hannah D. Stratton, 5 B. T. A. 1025.
In view of the Board’s reasoning in the above-quoted proceedings, we are of the opinion that the petitioner herein was not the head of a family within the meaning of the Revenue Acts of 1921 and 1924.

Judgment will be entered for the respondent.

Considered by Trussell, Smith, and LittletoN.